Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Orleans County [James E Punch, A.J.], entered August 20, 2007) to review a determination of respondents. The determination found after a tier II hearing that petitioner had violated an inmate rule.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present—Scudder, P.J., Martoche, Smith, Green and Gorski, JJ.